Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.

REMARKS
1.   	On pages 8-9 of the remark Applicant argued prior art Narasimha fails to teach the claimed limitations “wherein the first transmission and the second transmission are received using a same receive (Rx) beam at the network node, the second transmission following the first transmission on the receive (Rx) beam” as recited in the independent claims.  
 	
 	In response:
 	The examiner respectfully disagrees. Prior art Narasimha at Fig.4B; [0109] shows and discloses a BS receives plurality of PRACH from a UE on receive beams 3, 4 and 5. The PRACH which is received at beam 4 corresponds to a first transmission of a PRACH. Fig.4D; [0111] shows and discloses the BS receives another message from the UE in the same beam 4 means the first transmission and the second transmission are received using a same beam at the network node.  [0109]-[0111] also discloses wherein the second transmission is received by the BS after the BS sends RAR to the UE after receiving the first transmission from the UE means  the second transmission following the first transmission on the receive beam.  

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-14 and 16-26 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication 2018/0368189 to Narasimha et al. (hereinafter Narasimha) in view of US Publication 2021/0258811 to Zhang et al. (hereinafter Zhang) 

	As to claims 1, 5 and 6, Narsimha discloses a method of communications, comprising:
 	transmitting, by a network node, a synchronization signal block (SSB) to the user equipment (UE), the synchronization signal block (SSB) comprising a plurality of beams (Narasimha; Fig.3: 502; Fig.4A;  [0107] shows and discloses of transmitting synchronization blocks (SSB) and also discloses SSB comprising plurality of beams);
 	receiving, by the network node, in response to the transmitting of the synchronization signal block (SSB) (Narasimha; Fig.6: 554; [0022]; [0109] [0122]  discloses of receiving a response message by the base station or network device):
 	a first transmission of a physical random access channel (PRACH) using a first physical random access channel (PRACH) resource of a first set of physical random access channel (PRACH) resources, the first set of physical random access channel (PRACH) resources configured for the plurality of the beams associated with the SSB (Narasimha; Abstract; Fig.6: 554; 556; [0109]; [0122]; [0054]; [0056] discloses of receiving PRACH transmission corresponds to a first transmission),
 	wherein the first transmission and the second transmission are received using a same receive (Rx) beam at the network node, the second transmission following the first transmission on the receive (Rx) beam (Narasimha; [0105]; [0111]; [0125] discloses of using same receiving beam to receive plurality of uplink signal or PRACH. Fig.4B; [0109] shows and discloses a BS receives plurality of PRACH from a UE on receive beams 3, 4 and 5. The PRACH which is received at beam 4 corresponds to a first transmission of a PRACH. Fig.4D; [0111] shows and discloses the BS receives another message from the UE in the same beam 4 means the first transmission and the second transmission are received using a same beam at the network node.  [0109]-[0111] also discloses wherein the second transmission is received by the BS after the BS sends RAR to the UE after receiving the first transmission from the UE means  the second transmission following the first transmission on the receive beam).
 	Narsimha discloses of transmitting a SSB to a UE wherein the SSB comprises a beam. Narsimha fails to disclose a base station transiting panel activation request and receive a message from the UE for that indicates panel are activated. However, Zhang discloses
 	transmitting, by the network node, a panel activation request to the user equipment (UE) (Zhang; [0006]; Fig.7; [0093]-[0094] discloses of scheduling a panel for the uplink transmission); 
 	receiving, by the network node, in response to the transmitting of the synchronization signal block (SSB) and the panel activation request (Zhang; [0027])
 	a second transmission of the physical random access channel (PRACH) using a second physical random access channel (PRACH) resource of a second set of physical random access channel (PRACH) resources, the second transmission comprising a panel activation message and the second set of physical random access channel (PRACH) resources configured for indicating one or more panels activated at the user equipment (UE) (Zhang; Fig.9;  [0100]-[0102] shows and discloses of using two bits by the UE to indicate the active and deactivate panel to the base station and also discloses this information is sent to the base station in PRACH), 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention because both of the references disclose of receiving PRACH. One would be motivated to combine the teachings so that the UE and/or base station can decide based on the received information. 
 	
 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein the panel activation request further indicates identities of the one or more panels to be activated at the user equipment (UE) (Zhang; [0073] discloses index of UE Panel) 

As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein the panel activation request is transmitted via a physical downlink control channel (PDCCH), a radio resource control (RRC) configuration message, or a channel state information-reference signal (CSI-RS) (Zhang; [0040] discloses a downlink control channel. Here Guan is applied for the 1st alternative). 

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein the network node is a radio access network node, an integrated access and backhaul (IAB) network node, and/or the user equipment (UE) is an integrated access and backhaul (IAB) node (Narsimha; Fig.1A shows network node (i.e 170A; 170B) and UE (i.e 110A; 110B and 110c)).

As to claims 7, 14, 16, 17, 25 and 26, Narasimha discloses a method of communications, comprising:
receiving, by a user equipment (UE), a synchronization signal block (SSB) from a network node, the synchronization signal block (SSB) comprising a plurality of beams (Narasimha; Fig.3: 502; Fig.4A;  [0107] shows and discloses of transmitting synchronization blocks (SSB) and also discloses SSB comprising plurality of beams);
transmitting, by the user equipment (UE):
 a first transmission of a physical random access channel (PRACH) using a first physical random access channel (PRACH) resource of a first set of physical random access channel (PRACH) resources configured for the plurality of the beams associated with the SSB (Narasimha; Abstract; Fig.6: 554; 556; [0122]; [0054]; [0056] discloses PRACH transmission corresponds to a first transmission)
 	Narsimha discloses of transmitting a SSB to a UE wherein the SSB comprises a beam. Narsimha fails to disclose a base station transiting panel activation request and receive a message from the UE for that indicates panel are activated. However, Zhang discloses
 receiving, by the user equipment (UE), a panel activation request from the network node (Zhang; [0006]; Fig.7; [0093]-[0094] discloses of scheduling a panel for the uplink transmission);
measuring, by the user equipment (UE), the plurality of beams received from the network node (Zhang; Abstract; [0004]; [0050]-[0051]; Fig.4: 410)
activating, by the user equipment (UE), one or more panels, the activating based at least on the panel activation request and/or the measuring (Zhang; [0006]; Fig.7; [0093]-[0094]; Fig.4: 440; [0073]-[0074] discloses of scheduling a panel for the uplink transmission); and 
transmitting, by the user equipment (UE):
a second transmission of the physical random access channel (PRACH) using a second physical random access channel (PRACH) resource of a second set of physical random access channel (PRACH) resources configured for indicating the activating of one or more panels at the user equipment (UE) (Zhang; Fig.9;  [0100]-[0102] shows and discloses of using two bits by the UE to indicate the active and deactivate panel to the base station and also discloses this information is sent to the base station in PRACH), and
wherein the first transmission and the second transmission are transmitted using a same transmit (Tx) beam from the user equipment (UE) (Zhang; [0026] discloses a UE using same beams to transmit uplink channels)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention because both of the references discloses of receiving PRACH. One would be motivated to combine the teachings so that the UE and/or base station can make a decision based on the received information. 
 	 
 	As to claim 8, the rejection of claim 7 as listed above is incorporated herein. In addition, Narsimha- Zhang discloses wherein the panel activation request indicates identities of the one or more panels to be activated at the user equipment (UE) (Zhang; [0073] discloses index of UE  Panel.) 
 	
As to claim 9, the rejection of claim 7 as listed above is incorporated herein. In addition, Narsimha- Zhang discloses wherein at least one panel is used by the user equipment (UE) for performing the measuring (Zhang; Abstract; [0004]; [0050]-[0051]; Fig.4: 410).

As to claim 10, the rejection of claim 9 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein the at least one panel that is used by the user equipment (UE) for performing the measuring is in a reception only state (Narsimha; [0022] discloses of configuring antenna to receive signal)

As to claim 11, the rejection of claim 9 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein the at least one panel that is used by the user equipment (UE) for performing the measuring is in a deactivated state and transitioned to the reception only state for performing the measuring (Zhang; [0081]).

As to claim 12, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein the panel activation request is received via a physical downlink control channel (PDCCH), a radio resource control (RRC) configuration message, or a channel state information-reference signal (CSI-RS) (Zhang; [0040] discloses a downlink control channel. Here Guan is applied for the 1st alternative). 

As to claim 13, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein the network node is a radio access network node or an integrated access and backhaul (IAB) network node (Narsimha; Fig.1A shows network node (i.e 170A; 170B) and UE (i.e 110A; 110B and 110c)).

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein the transmitting of the second transmission of the physical random access channel (PRACH) further comprises:
determining whether a panel of the plurality of panels is being activated (Zhang; Fig.7, [0084]-[0094]); and 
configuring, in response to determining that the panel is being activated, a resource from the second set of physical random access channel (PRACH) resources based on the second transmission configuration (Zhang; Fig.7, [0084]-[0094]). 

As to claim 20, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein a panel at the user equipment (UE) is in one of a deactivated mode, a reception only mode, or an activated mode (Zhang; Fig.9).

As to claim 21, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang discloses wherein panel transitions include at least transitioning of a panel from the deactivated mode to the reception only mode and/or from the reception only mode to the activated mode (Narsimha; [0109]-[0111])

As to claim 22, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein a panel is activated by the user equipment (UE) based on downlink signal quality measurements (Zhang; [0040] discloses a downlink control channel

As to claim 23, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the measuring of the plurality of beams is performed by one or more panels at the user equipment (UE) in the reception only mode (Zhang; Abstract; [0004]; [0050]-[0051]; Fig.4: 410)

As to claim 24, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the user equipment (UE) is an integrated access and backhaul (IAB) node (Narsimha; Fig.1A shows UE (i.e 110A; 110B and 110c)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478